Exhibit 10.19

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) dated as of May 19, 2003,
is by and between, GLYCOMIMETICS, INC., a Delaware corporation (the “Company”)
and John Magnani, Ph.D. (the “Executive”).

WHEREAS, the Executive will, as of the date of the Initial Closing under the
Series A Convertible Preferred Stock Purchase Agreement, by and among the
Company and certain Purchasers listed therein (the “Purchase Agreement”), be an
employee of Administaff Companies, Inc. (“Administaff”) for certain purposes
specified in the Client Service Agreement between Administaff and the Company
(the “Service Agreement” ), the Executive is an employee of the Company for
certain purposes specified in the Service Agreement, and the Executive will, of
the date of the Initial Closing under the Purchase Agreement, be a co-employee
of the Company and Administaff for certain purposes specified in the Service
Agreement;

WHEREAS, the Company wishes to have the services of the Executive, and the
Executive wishes to be assigned to the Company to serve in the capacity
identified in Section 3 below and to be employed by the Company and Administaff
as contemplated by the Service Agreement;

WHEREAS, Administaff is willing to assign the Executive to the Company to
service in the capacity identified in Section 3 below;

WHEREAS, the Company and the Executive desire to establish the terms and
conditions of the Executive’s services and employment as hereinafter set forth;
and

WHEREAS, the benefits to the Executive contemplated by this Agreement will be
provided in part by the Company and in part by Administaff, in accordance with
the terms and conditions of the Service Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Employment. The Executive hereby agrees to be employed by the Company, and
the Company hereby agrees to employ the Executive, upon the terms and conditions
hereinafter set forth.

2. Term. Subject to the provisions of Sections 6, 7, 8, and 9 hereof, the term
of the provision of services hereunder will be for the four year period
commencing on May 19, 2003 (the Commencement Date”) and ending on the fourth
anniversary of the Commencement Date. Unless the Company gives notice of its
intent not to renew the Executive’s assignment and employment hereunder, or the
Executive gives written notice to the Company of his determination not to renew
his service and employment hereunder, in any case at least one year prior to the
fourth anniversary of the Commencement Date, this Agreement, and the Executive’s
employment by the Company hereunder, shall be renewed for one year from that
anniversary. Thereafter, unless the Company or the Executive gives written
notice of determination not to renew at least one year prior to the next
succeeding anniversary of the Commencement Date, this Agreement shall be renewed
for one year from that anniversary. The term “Service Period” shall mean the
four year period provided for in this Section 2 and any extension thereof, or
any shorter period resulting from any termination of service under Sections 6.
7, 8 or 9 hereof.



--------------------------------------------------------------------------------

3. Duties and Responsibilities. The Executive will be assigned as the Vice
President and Chief Scientific Officer of the Company. The Executive will
perform such duties and services as are customary for the position of Vice
President and Chief Scientific Officer in corporations similar to the Company
and such other duties as may be assigned to him from time to time by the
Chairman of the Board of the Company or his designee. In furtherance of the
foregoing, the Executive hereby agrees to perform well and faithfully such
duties and responsibilities and the other reasonable duties and responsibilities
assigned to him from time to time by the Chairman of the Board of the Company or
his designee.

4. Time to be Devoted to Service. Except for reasonable vacations, absences due
to temporary illness, and activities that may be mutually agreed to by the
parties, the Executive shall devote his entire time, attention and energies
during normal business hours and such evenings and weekends as may be reasonably
required for the discharge of his duties to the business of the Company during
the Service Period. During the Service Period, the Executive will not be engaged
in any other business activity, which, in the reasonable judgment of the
Chairman of the Board of the Company, conflicts with the duties of the Executive
hereunder, whether or not such activity is pursued for gain, profit or other
pecuniary advantage. The Company acknowledges and agrees that the Executive’s
current activities in owning and operating a business relating exclusively to
sales of chemical and biological reagents, apparatuses, assay kits and
diagnostics, all sold not for use directly in humans and none of which compete
with the business of the Company, as currently conducted. The Company further
acknowledges and agrees that, subject to the prior written approval by a
majority of the Board of Directors (which majority shall exclude the Executive
if the Executive is a then current member of the Board of Directors) and
consistent with the terms of the Compliance Agreement (as defined below), the
Executive may serve on the boards of directors and advisory boards of other
companies provided that such service does not interfere with the performance of
Executive’s duties hereunder.

5. Compensation; Reimbursement.

5.1 Base Salary. The Executive’s annual base salary (the “Base Salary”) will be
not less than $175,000. This Base Salary, and all other compensation and
reimbursements under the Agreement, may be provided through Administaff, and the
Base Salary will be payable in such installments as are applicable to employees
of the Company and/or Administaff at substantially the same service level as the
Executive. Said Base Salary is subject to increase on the recommendation of the
Board of Directors of the Company (the “Board”) or a committee thereof, as
exercised from time to time.

5.2 Fringe Benefits. During the Service Period, the Executive will be entitled
to the fringe benefits that are made available from time to time to, and will be
eligible for bonuses on the same terms as may be offered from time to time to,
officers of the Company (or assigned to the Company by Administaff). In
addition, the Executive will be entitled to the specific benefits listed in
Schedule 1 attached hereto.

5.3 Reimbursements. The Executive will be reimbursed, in accordance with the
practice applicable to officers of the Company from time to time, for all
reasonable and necessary traveling expenses and other disbursements incurred by
him for or on behalf of the Company in the performance of his duties hereunder
upon presentation by the Executive of appropriate vouchers.

5.4 Equity Compensation. The Executive will be entitled to purchase, effective
as of the Commencement Date, 320,000 shares of the Company’s common stock, par
value $.001 per share, for a purchase price of $.001 per share, which shares
shall be subject to a Restricted Stock Agreement between the Company and the
Executive, in substantially the form attached hereto as Exhibit A (the
“Restricted Stock

 

- 2 -



--------------------------------------------------------------------------------

Agreement”) (which the Company and the Executive shall execute separately). The
Executive may, from time to time, be entitled to receive stock options and other
equity-based incentives as determined by the Board of Directors, in its sole and
exclusive discretion.

6. Involuntary Termination.

6.1 Disability. If the Executive dies, then the Executive’s employment by the
Company hereunder and under the Service Agreement shall be deemed to terminate
on the date of the Executive’s death. If the Executive is incapacitated or
disabled by accident, sickness or otherwise so as to render him mentally or
physically incapable of performing the services required to be performed by him
under this Agreement for a period of 90 consecutive days or longer, or for 90
days during any six-month period (such condition being herein referred to as
“Disability”), the Company, at its option, may terminate the Executive’s
employment under this Agreement and his assignment to the Company under the
Service Agreement immediately upon giving him notice to that effect. In the case
of a Disability, until the Company shall have terminated the Executive’s service
in accordance with the foregoing, the Executive will be entitled to receive
compensation, at the rate and in the manner provided in Section 5,
notwithstanding any such physical or mental disability. Termination pursuant to
this Section 6 is hereinafter referred to as an “Involuntary Termination”.

6.2 Substitution. The Board of Directors may designate another employee to act
in the Executive’s place during any period of the Executive’s disability during
the Service Period. Notwithstanding any such designation, the Executive shall
continue to receive the Executive’s Base Salary and benefits in accordance with
Section 5 of this Agreement until the Executive becomes eligible for disability
income under the Company’s disability income insurance (if any) or until the
termination of the Executive’s employment, whichever shall first occur.

6.3 Disability Income Payments. While receiving disability income payments under
the Company’s disability income insurance (if any), the Executive shall not be
entitled to receive any Base Salary under Section 5.1, but shall continue to
participate in all other compensation and benefits in accordance with
Section 5.2 until the Termination Date.

6.4 Verification of Disability. If any question shall arise as to whether during
any period the Executive is disabled through any illness, injury, accident or
condition of either a physical or psychological nature so as to be unable to
perform substantially all of the Executive’s duties and responsibilities
hereunder, the Executive may, and at the request of the Company shall, submit to
a medical examination by a physician selected by the Company to whom the
Executive or the Executive’s guardian has no reasonable objection to determine
whether the Executive is so disabled and such determination shall for the
purposes of this Agreement be conclusive of the issue. If such question shall
arise and Executive shall fail to submit to such medical examination, the
Company’s determination of the issue shall be binding on the Executive.

7. Termination For Cause. The Company, on recommendation from the Board of
Directors of the Company, may terminate the service of the Executive hereunder
and under the Service Agreement at any time during the Service Period for
“cause” (such termination being hereinafter referred to as a “Termination for
Cause”) by giving the Executive notice of such termination, upon the giving of
which such termination shall take effect immediately. For the purpose of this
Section 7. “cause” will mean (a) the Executive’s willful and substantial
misconduct with respect to the business and affairs of the Company or any
subsidiary or affiliate thereof, (b) the Executive s neglect of duties or
failure to act which can reasonably be expected to materially adversely affect
the business or affairs of the Company, the Company or any subsidiary or
affiliate thereof, (c) the Executive’s material breach of any of the agreements
contained in Section 3 or 4 hereof, or of any provision of the Compliance
Agreement which, to the extent curable, is not cured within 15 days after
written notice thereof is

 

- 3 -



--------------------------------------------------------------------------------

given to the Executive, (d) the commission by the Executive of an act involving
moral turpitude or fraud, (e) the Executive s conviction of any felony, or of
any misdemeanor involving fraud, theft, embezzlement, forgery or moral
turpitude, or (f) other conduct by the Executive, outside the ordinary course of
the Company’s business, that is materially harmful to the business or reputation
of the Company.

8. Termination Without Cause. The Company, on recommendation from the Board of
Directors of the Company, may terminate the services of the Executive hereunder
and under the Service Agreement at any time during the Service Period without
“cause” (such termination being hereinafter called a “Termination Without
Cause”) by giving the Executive notice of such termination. The termination of
service under this Section 8 will take effect immediately upon the giving of
such notice.

9. Termination by the Executive.

9.1 Without Good Reason. Any termination of the service of the Executive
hereunder and under the Service Agreement otherwise than as a result of an
Involuntary Termination, a Termination For Cause or a Termination Without Cause
will be referred to hereinafter as a “Voluntary Termination”. A Voluntary
Termination will be deemed to be effective following reasonable notice by the
appropriate party

9.2 With Good Reason. The Executive may terminate the services of such Executive
hereunder and under the Service Agreement at any time for Good Reason (as
defined below) by giving the Company written notice of such termination,
provided that such notice specifies: (i) the basis for termination and (ii) the
effective date of termination (such termination being hereinafter referred to as
a “Termination for Good Reason”). For purposes of this Agreement, the term “Good
Reason” shall mean (x) any material diminution of the Executive’s duties or
responsibilities hereunder (except in each case in connection with the
Termination for Cause or as a result of the Executive’s death or disability),
or, the assignment to the Executive of duties or responsibilities that are
materially inconsistent with the Executive’s then position; (y) any material
breach of the Agreement by the Company which is not cured within 15 business
days after written notice thereof is given to the Company; or (z) a relocation
of the Executive from the Company’s principal office to a location more than 35
miles from the location of the Company’s principal office as of the Commencement
Date, other than on a temporary basis not to exceed a period equal to two
calendar months.

10. Effect of Termination on Services.

10.1 Voluntary Termination or a Termination for Cause. Upon the termination of
the Executive’s services hereunder pursuant to a Voluntary Termination or a
Termination for Cause, neither the Executive nor his beneficiary or estate will
have any further rights or claims against Administaff or the Company, its
affiliates, or its subsidiaries under this Agreement or the Service Agreement
except to receive:

(i) the unpaid portion of the Base Salary provided for in Section 5.1. computed
on a pro rata basis to the date of such termination; and

(ii) reimbursement for any expenses for which the Executive shall not have
theretofore been reimbursed as provided in Section 5.3.

10.2 Involuntary Termination. Upon the termination of the Executive’s services
hereunder pursuant to an Involuntary Termination, neither the Executive nor his
beneficiary or estate will have any further rights or claims against Administaff
or the Company, its affiliates or its subsidiaries under this Agreement or the
Service Agreement except to receive

 

- 4 -



--------------------------------------------------------------------------------

(i) a termination payment equal to that provided for in Section 10.1 hereto, and

(ii) an aggregate amount equal to the Base Salary and fringe benefits for six
months, payable at the same rate and in the same manner as set forth in Sections
5.1 and 5.2 hereof.

10.3 Termination without Cause or for Good Reason. Upon the termination of the
Executive’s services hereunder pursuant to a Termination Without Cause or a
Termination for Good Reason, neither the Executive nor his beneficiary or estate
will have any further rights or claims against Administaff or the Company, its
affiliates or its subsidiaries under this Agreement or the Service Agreement
except to receive

(i) a termination payment equal to that provided for in Section 10.1 hereof, and

(ii) an aggregate amount equal to the Base Salary and fringe benefits for two
years (the “Severance Period”), payable at the same rate and in the same manner
as set forth in Sections 5.1 and 5.2 hereof.

10.4 COBRA Benefits. As required by law, the Company shall permit the Executive
to participate, at the Executive’s own expense, in the Company’s group medical
insurance plan for a period of 18 months after the Termination Date, subject to
the terms of the applicable plan documents and other applicable restrictions
relating to such plan.

10.5 Liquidated Damages. The parties acknowledge and agree that damages which
will result to the Executive for termination by the Company without Cause or
other breach of this Agreement by the Company shall be extremely difficult or
impossible to establish or prove, and agree that the payments made to the
Executive during the Severance Period shall constitute liquidated damages for
any breach of this Agreement by the Company through the Termination Date. The
Executive agrees that, except for such other payments and benefits to which the
Executive may be entitled as expressly provided by the terms of this Agreement
or any applicable benefit plan, such liquidated damages shall be in lieu of all
other claims that the Executive may make by reason of termination of his
employment or any such breach of this Agreement and that, as a condition to
receiving payments during the Severance Period, the Executive will execute a
release of claims in a form reasonably satisfactory to the Company.

11. Compliance Agreement. As a pre-condition to the effectiveness of this
Agreement, the Executive agrees to execute and deliver the Compliance Agreement
attached hereto as Exhibit B (the “Compliance Agreement”), the terms and
conditions of which are specifically incorporated herein by reference. The
obligation of the Company to make payments to or on behalf of the Executive
under Section 10 .3(ii) above is expressly conditioned upon the Executive’s
continued performance of the Executive’s obligations under the Compliance
Agreement.

12. Enforcement. It is the desire and intent of the parties hereto that the
provisions of this Agreement will be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, to the extent that a restriction contained
in this Agreement is more restrictive than permitted by the laws of any
jurisdiction whose law may be deemed to govern the review and interpretation of
this Agreement, the terms of such restriction, for the purpose only of the
operation of such restriction in such jurisdiction, will be the maximum
restriction allowed by the laws of such jurisdiction and such restriction will
be deemed to have been revised accordingly herein. A court having jurisdiction
over an action arising out of or seeking enforcement of any restriction
contained in this Agreement may modify the terms of such restriction in
accordance with this Section 12.

 

- 5 -



--------------------------------------------------------------------------------

13. Notices. All notices, demands and other communications which are required to
be given, served or sent pursuant to this Agreement will be in writing and will
be delivered personally or sent by air courier or first class certified or
registered mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Executive:

John Magnani, Ph.D.

325 West Side Drive, Apartment 101

Gaithersburg, MD 20878

If to the Company:

GlycoMimetics, Inc.

14915 Broschart Road, Suite 200

Rockville, MD 20850

Attention: Chairman of the Board

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of delivery if personally delivered; on the business day after the date
when sent if sent by air courier or other guaranteed delivery service; and on
the third business day after the date when sent if sent by mail, in each case
addressed to such party as provided in this Section 13 or in accordance with the
latest unrevoked direction from such party.

14. Binding Agreement; Benefit. The provisions of this Agreement will be binding
upon and will inure to the benefit of, the respective heirs, legal
representatives and successors of the parties hereto.

15. Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland without giving
effect to its principals or rules of conflict laws to the extent such principles
or rules would require or permit the application of the laws of another
jurisdiction.

16. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other party must be in writing and will not operate or be
construed as a waiver of any subsequent breach by such other party.

17. Entire Agreement: Amendments. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understanding among the parties with respect thereto. This
Agreement may be amended only by an agreement in writing signed by the parties
hereto.

18. Headings. The Section headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.

19. Severability. Subject to the provisions of Section 12 above, any provision
of this Agreement that is prohibited or unenforceable in any jurisdiction will,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction.

20. Assignment. This Agreement is personal in its nature and the parties hereto
shall not, without the consent of the other party hereto, assign or transfer
this Agreement or any rights or obligations

 

- 6 -



--------------------------------------------------------------------------------

hereunder, provided, however, that the rights and obligations of the Company
hereunder shall be assignable and delegable in connection with any subsequent
merger, consolidation, sale of all or substantially all of the assets or stock
of the Company or similar transaction involving the Company or a successor
corporation; and provided, further, that Administaff may assign all provisions
relating to Administaff hereunder or under the Service Agreement at any time to
the Company, and on such an assignment, will have no obligations to the
Executive hereunder.

21. Confidentiality. The Executive agrees not to disclose this Agreement or its
terms to any person or entity, other than the Executive’s agents, advisors or
representatives, except as consented to by Administaff and the Company in
writing or as may be required by law.

22. Further Assurances. The Executive agrees to execute, acknowledge, seal and
deliver such further assurances, documents, applications, agreements and
instruments, and to take such further actions, as the Company may reasonably
request in order to accomplish the purposes of this Agreement.

23. Guarantee. During the term of the Service Agreement, certain of the benefits
owing to the Executive hereunder will be provided by Administaff in accordance
with the Service Agreement. The Company guarantees the performance by
Administaff of its obligation to provide such benefits, which guarantee is
unconditional and is not conditioned or contingent upon any attempt to enforce
such obligations against Administaff. In the event that the Service Agreement is
terminated for any reason, the rights and obligations of the Company and the
Executive hereunder shall continue, and in such event, all references herein to
Administaff shall be deemed references to the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

COMPANY: GLYCOMIMETICS, INC. By:  

/s/ Rachel King

  Name:   Rachel King   Title:   President and Chief Executive Officer
EXECUTIVE:

/s/ John Magnani

John Magnani, Ph.D.

 

- 8 -